ITEMID: 001-113752
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF VOROBYEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Fair hearing;Adversarial trial)
JUDGES: Anatoly Kovler;Erik Møse;Linos-Alexandre Sicilianos
TEXT: 4. The applicant was born in 1955 and lives in Yugorsk, a town in the Tyumen region.
5. On 29 May 2002 the applicant brought a court action against his former employer seeking compensation for damage to health related to professional hardship.
6. On 29 November 2004 Yugorskiy District Court (Khanty-Mansiyskiy Region) dismissed his claim as manifestly ill-founded.
7. On 14 December 2004 the applicant lodged an appeal against the judgment of 29 November 2004.
8. According to the Government, on 30 December 2004 the District Court sent a letter to the applicant informing him that the appeal hearing had been scheduled for 8 February 2005.
9. On 8 February 2005 the Khanty-Mansiyskiy Regional Court held a hearing which the applicant did not attend. The adverse party’s representative attended the hearing and made submissions. The Regional Court upheld the judgment of 29 November 2004.
10. On an unspecified date the applicant applied for a supervisory review of the appeal decision of 8 February 2005.
11. By a decision of 14 March 2005 a judge of the Regional Court refused to examine his application on the grounds that the enclosed copy of the appeal decision of 8 February 2005 had not been certified by the relevant court.
12. For a summary of relevant domestic law, as worded at the material time, see Gusak v. Russia (no. 28956/05, § 20, 7 June 2011).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
